MEMORANDUM TO: Alberto Zapata U.S. Securities and Exchange Commission FROM: Susan S. Rhee Senior Vice President & General Counsel DATE: July 31, 2013 SUBJECT: JNL Investors Series Trust, Form N-1A Registration Statement Post-Effective Amendment No. 22 under the Securities Act of 1933 File No.: 333-43300 Memorandum Responding to Commission Staff Oral Comments of July 19, 2013, Pursuant to Commission Release No. 33-5231, March 2, 1972 Set out below are responses to oral comments received from Alberto Zapata of the U.S. Securities and Exchange Commission (“Commission”) staff on July 19, 2013 relating to Post-Effective Amendment No. 22 (the “Amendment) under the Securities Act of 1933, as amended (the “Securities Act”) of the Registration Statement on Form N-1A filed with the Commission by JNL Investors Series Trust (“Trust”) on June 12, 2013. The comments are repeated below in italics, with responses immediately following. We have also included the proposed revised pages from the Prospectus, as applicable. General Comments: 1. If the registrant intends to distribute any summary prospectus, please include legend required by Rule 498(b)(1)(v) at the beginning of each summary prospectus. See 17 C.F.R. sec. 230. 498(b)(1)(v). Response: Comment complied with.The Registrant confirms that it intends to distribute summary prospectuses and has included the legend required by Rule 498(b)(1)(v). 2. On the facing sheet, please confirm that the title of the securities being registered and the approximate date of first use is disclosed. Response: Comment complied with.The Registrant confirms that the title of the securities being registered and the approximate date of first use is disclosed on the facing sheet. 3. For the JNL/PPM America Low Duration Bond Fund, please change the first line of the “Annual Fund Operating Expenses” table to “Management Fee” instead of “Management/Administrative Fee.” Response: Comment complied with. The Registrant has updated the “Annual Fund Operating Expenses” table to “Management Fee” instead of “Management/Administrative Fee” for the fund outlined in this amendment to the Registration Statement. The Registrant will update the remaining funds of the Trust in its next updated Registration Statement. 1 Corporate WayLansing, MI48951Phone: (517)367-4336Fax: (517)706-5517Toll Free: (800)565-9044email: susan.rhee@jackson.com Page 2 of 3 4. For the JNL/PPM America Low Duration Bond Fund, in the section entitled “Principal Investment Strategies,” please state that the Fund will invest 80% of its net assets in bonds because the Fund’s name includes the word “bond.” Response: Comment complied with.The Registrant has modified the disclosure in the section entitled “Principal Investment Strategies,” to include that the Fund will invest 80% of its net assets in bonds. 5. For the JNL/PPM America Low Duration Bond Fund, the Registrant stated in the Principal Investment Strategies section that derivatives are used.Please explain how the derivatives are valued with respect to meeting the policy of investing 80% of net assets.Confirm notional amounts for the derivatives are not used to meet this 80% threshold. Response: Comment complied with.Derivatives are typically valued at their respective market value. The Registrant will not typically use notional amounts for calculating the 80% investment, unless the notional amount is market value. 6. Strategies disclosed should have corresponding risk disclosure and vice versa.For instance, if a fund has an investment strategy of using forward foreign currency contracts to hedge against adverse movements in foreign currencies, there should be a corresponding currency risk in principle risks. Please remedy and survey the supplement and confirm that all such strategy disclosures have a corresponding risk in summary and non-summary portion of the supplements. Response: Comment complied with.The Registrant has reviewed the “Principal Investment Strategies” and corresponding “Principal Risks of Investing in the Fund” and believes that the two sections are consistent. 7. In the section entitled “Principal Risks of Investing in the Fund,” for “High yield bonds, lower-rated bonds, and unrated securities risk” please describe the speculative characteristics of junk bonds, similar to the disclosure provided in the glossary of risks in the underlying prospectus. Response: Comment complied with.The Registrant has modified “High yield bonds, lower-rated bonds, and unrated securities risk” to include a description of the speculative characteristics of junk bonds, similar to the disclosure provided in the glossary of risks in the underlying prospectus. 8. In the section entitled “Principal Risks of Investing in the Fund,” for “Interest rate risk” please provide an example for the reader how a specified change in interest rates would affect the value of an underlying bond. Response: Comment complied with.The Registrant has modified “Interest rate risk” with an example for the reader how a specified change in interest rates would affect the value of an underlying bond. 1 Corporate WayLansing, MI48951Phone: (517)367-4336Fax: (517)706-5517Toll Free: (800)565-9044email: susan.rhee@jackson.com Page3 of 3 Financial Statements, Exhibits, Consents, and Other Required Disclosure 8. Please provide any financial statements, exhibits, consents, and other required disclosure not included in this pre-effective amendment.Where required by Item 28 of Form N-1A, please file actual agreements as opposed to “form of” agreements, e.g. advisory agreements and underwriting contracts and reinsurance contracts.If an actual agreement is not yet available, please indicate that it will be filed by subsequent amendment. Response: The Registrant intends to file a subsequent amendment to the Registration Statement prior to the proposed effective date of this Amendment, pursuant to Rule 485(b) and (d), to include updated financial and performance information, as applicable. Tandy Representation 9. We urge all persons who are responsible for the accuracy and adequacy of the disclosure in the filing reviewed by the staff to be certain that they have provided all information investors require to make an informed decision.Since the Trust and its management are in possession of all facts relating to the Trust’s disclosure, they are responsible for the accuracy and adequacy of the disclosures they have made. Notwithstanding our comments, in the event the registration requests acceleration of the effective date of the pending registration statement, it should furnish a letter, at the time of such request, acknowledging that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, please be advised that the Division of Enforcement has access to all information you provide to the staff of the Division of Investment Management in connection with our review of our filing or in response to our comments on your filing. We will consider a written request for acceleration of the effective date of the registration statement as a confirmation of the fact that those requesting acceleration are aware of their respective responsibilities. Response: The Registrant included the above representations in their amendment to the Registration Statement filing on June 12, 2013. If there are further questions or comments, please contact Susan Rhee at 517-367-4336. cc:File 1 Corporate WayLansing, MI48951Phone: (517)367-4336Fax: (517)706-5517Toll Free: (800)565-9044email: susan.rhee@jackson.com SEC Comments 3, 4 and 6 The following Fund should be added to the summary prospectus section entitled “Summary Overview of Each Fund”: JNL/PPM America Low Duration Bond Fund Class A Investment Objective.The investment objective of the Fund is a high level of current income consistent with capital preservation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) Not Applicable Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management 0. 45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 1 0. 11 % Total Annual Fund Operating Expenses 0.76% 1 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the initial fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. The Fund does not have portfolio turnover rate as of the date of this Prospectus as it has not commenced operations. Principal Investment Strategies. The Fund invests primarily in investment-grade securities, including, without limitation, corporate bonds, asset-backed, commercial mortgage-backed and mortgage-backed securities, and obligations of the U.S. government and its agencies.The Fund may also invest in money market securities, collateralized mortgage obligations and foreign securities.An investment grade securitiy is one that is rated within the four highest credit categories (e.g., AAA, AA, A, BBB, or equivalent) by at least one major credit rating agency or, if unrated, that has been determined by the Fund’s Sub-Adviser, PPM America, Inc. (the “Sub-Adviser” or “PPM”) to be of comparable quality. The Fund’s average effective portfolio duration normally varies from one to three years.The Fund seeks to maintain a low duration but may lengthen or shorten its duration within that range to reflect changes in the overall composition of the debt markets.Duration is a measure of a bond price’s sensitivity to a change in interest rates.Generally, the longer a bond’s duration, the greater its price sensitivity to a change in interest rates. Normally, the Fund invests at least 80% of its net assets, in bonds.The Sub-Adviser considers bonds to be debt securities, including without limitation, corporate bonds, asset-backed, commercial mortgage-backed and mortgage-backed securities and obligations of the U.S. government and its agencies.For purposes of satisfying the 80% requirement, the Fund may also invest in derivative or other synthetic instruments that have economic characteristics similar to the debt instruments mentioned above. The Fund may invest up to 10% of its total assets in lower rated securities commonly known as “high yield” securities or “junk bonds”. The Fund may invest without limit in U.S. dollar-denominated securities of foreign issuers. The Fund may invest, without limitation in derivative instruments, such as options, futures contracts or swap agreements, subject to applicable law and any other restrictions described in the Fund’s prospectus or Statement of Additonal Information. The Fund may purchase or sell securities on a when-issued, delayed delivery or forward commitment basis. The Fund may invest in dollar rolls. 1 SEC Comments 7 and 8 The Sub-Adviser determines the best relative value investment opportunities across various debt sectors by analyzing overall economic conditions within and among these sectors. While the Fund typically diversifies its assets broadly across various sectors, the Fund may overweight certain sectors and minimize exposures to others as relative value opportunities arise. The Sub-Adviser selects individual securities by considering factors such as credit quality, the security’s risk-return profile, the security’s maturity and its market liquidity. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Credit risk – The Fund could lose money if the issuer or guarantor of a fixed income security, or the counterparty to a derivatives contract, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. · Derivatives risk – Investing in derivative instruments, such as, swaps, options, futures contracts, forward currency contracts, indexed securities and asset-backed securities, to be announced (TBAs) securities, interest rate swaps, credit default swaps, and certain exchange traded funds, involves risks, including liquidity, interest rate, market, counterparty, credit and management risks, mispricing or improper valuation. Changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index, and the Fund could lose more than the principal amount invested.These instruments are subject to transaction costs and certain risks, such as unanticipated changes in securities prices and global currency investment.The Fund could experience losses if its derivative holdings were poorly correlated with its other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. · Fixed income risk – The prices of fixed income securities response to economic developments, particularly interest rate changes, as well as to perceptions about the credit risk of individual issuers.Increases in interest rates can cause the prices of the Fund’s fixed income securities to decline, and the level of current income from a portfolio of fixed income securities may decline in certain interest rate environments. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Fund may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Fund may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Fund may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Fund’s expenses and may limit the Fund’s performance. · High yield bonds, lower-rated bonds, and unrated securities risk – High-yield bonds, lower-rated bonds, and unrated securities are broadly referred to as “junk bonds,” and are considered below “investment-grade” by national ratings agencies.Junk bonds are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations. Junk bonds typically have a higher yield to compensate for a greater risk that the issuer might not make its interest and principle payments. An unanticipated default would result in a reduction in income, a decline in the market value of the related securities and a decline in value. During an economic turndown or substantial period of rising interest rates, highly leveraged issuers may experience financial stress which could adversely affect their ability to service principal and interest payment obligations, to meet projected business goals and to obtain additional financing. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities.In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · Interest rate risk – When interest rates increase, fixed income securities generally will decline in value.Long-term fixed income securities normally have more price volatility than short-term fixed income securities. Interest rate risk tends to affect the value of bonds more than stocks. As interst rates rise, a bond’s price will typically fall because the cost of holding that bond decreases as investors are able to relize greater yields by switching to another bond that reflects the higher interest rate. For example, a 3% bond is worth less if interest rates increase since the bondholder receives a fixed rate of return relative to the market, which is offering a higher rate of return as a result of the increase in rates. Credit risk being equal, investors will tend to purchase a bond with better yield, thereby decreasing the value of a bond with a lower yield. · Issuer risk – A security's value may decline for reasons that directly relate to the issuer, such as management 2 SEC Comments 7 and 8 performance, corporate governance, financial leverage and reduced demand for the issuer’s goods or services. · Liquidity risk – Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at advantageous times or prices.Illiquid securities may also be difficult to value.If the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, the Fund may be forced to sell at a loss. · Managed portfolio risk – As an actively managed portfolio, the value of the Fund’s investments could decline because the financial condition of an issuer may change (due to such factors as management performance, reduced demand or overall marketchanges), financial markets may fluctuate or overall prices may decline, or the manager’s investment techniques could fail to achieve the Fund’s investment objective or negatively affect the Fund’s investment performance. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment.Adverse market conditions may be prolonged and may not have the same impact on all types of securities.The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Mortgage-related and other asset-backed risk – Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates and exhibit additional volatility.When interest rates decline, borrowers may pay off their mortgages sooner than expected, which can reduce the returns. · U.S. Government securities risk – Obligations issued by agencies and instrumentalities of the U.S. Government vary in the level of support they receive from the U.S. Government.They may be: (i) supported by the full faith and credit of the U.S. Treasury; (ii) supported by the right of the issuer to borrow from the U.S. Treasury; (iii) supported by the discretionary authority of the U.S. Government to purchase the issuer’s obligations; or (iv) supported only by the credit of the issuer.The maximum potential liability of the issuers of some U.S. Government Securities may greatly exceed their current resources, or their legal right to support from the U.S. Treasury. · When-issued, delayed delivery securities and forward commitments risk – When-issued and delayed delivery securities and forward commitments involve the risk that the security the Fund buys will lose value prior to its delivery.There also is the risk that the security will not be issued or that the other party to the transaction will not meet its obligation.If this occurs, the Fund loses both the investment opportunity for the assets it set aside to pay for the security and any gain in the security’s price. 3 SEC Comments 4 and 6 The following Fund should be added to the prospectus section entitled “Additional Information About Each Fund”: JNL/PPM America Low Duration Bond Fund Class A Investment Objective.The investment objective of the JNL/PPM America Low Duration Bond Fund is a high level of current income consistent with capital preservation. Principal Investment Strategies.The Fund invests primarily in investment-grade securities, including without limitation corporate bonds, asset-backed, commercial mortgage-backed and mortgage-backed securities, and obligations of the U.S. government and its agencies.The Fund may also invest in money market securities, collateralized mortgage obligations and foreign securities.An investment grade securitiy is one that is rated within the four highest credit categories (e.g., AAA, AA, A, BBB, or equivalent) by at least one major credit rating agency or, if unrated, that has been determined by the Fund’s Sub-Adviser, PPM America, Inc. (the “Sub-Adviser” or “PPM”) to be of comparable quality The Fund’s average effective portfolio duration normally varies from one to three years.The Fund seeks to maintain a low duration but may lengthen or shorten its duration within that range to reflect changes in the overall composition of the debt markets.Duration is a measure of a bond price’s sensitivity to a change in interest rates.Generally, the longer a bond’s duration, the greater its price sensitivity to a change in interest rates. Normally, the Fund invests at least 80% of its net assets (net assets plus the amount of any borrowings for investment purposes) in bonds.The Sub-Adviser considers bonds to be debt securities, including without limitation, corporate bonds, asset-backed, commercial mortgage-backed and mortgage-backed securities and obligations of the U.S. government and its agencies.For purposes of satisfying the 80% requirement, the Fund may also invest in derivative or other synthetic instruments that have economic characteristics similar to the debt instruments mentioned above. The Fund may invest up to 10% of its total assets in lower rated securities commonly known as “high yield” securities or “junk bonds”.The Fund may invest without limit in U.S. dollar-denominated securities of foreign issuers. The Fund may invest, without limitation in derivative instruments, such as options, futures contracts or swap agreements, subject to applicable law and any other restrictions described in the Fund’s prospectus or Statement of Additonal Information.The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. The Fund may purchase or sell securities on a when-issued, delayed delivery or forward commitment basis. The Fund may invest in dollar rolls. The Sub-Adviser determines the best relative value investment opportunities across various debt sectors by analyzing overall economic conditions within and among these sectors. While the Fund typically diversifies its assets broadly across various sectors, the Fund may overweight certain sectors and minimize exposures to others as relative value opportunities arise. The Sub-Adviser selects individual securities by considering factors such as credit quality, the security’s risk-return profile, the security’s maturity and its market liquidity. In anticipation of, or in response to, adverse market or other conditions, or atypical circumstances such as unusually large cash inflows or redemptions, and sub-adviser transitions, the Sub-Adviser may depart from the Fund’s principal investment strategies by temporarily investing for defensive purposes. 4 SEC Comment 6 Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Credit risk · Derivatives risk · Fixed income risk · Foreign regulatory risk · Foreign securities risk · High yield bonds;lower- rated bonds, and unrated securities risk · Interest rate risk · Issuer risk · Liquidity risk · Managed portfolio risk · Market risk · Mortgage-related and other asset-backed risk · U.S. Government securities risk · When-issued, delayed delivery securities and forward commitments risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). The Fund may invest up to 10% of its total assets in currencies denominated in foreign currencies. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Counterparty and settlement risk · Currency risk · Emerging markets risk · Leverage risk · Prepayment risk · Temporary defensive positions and large cash positions risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. The SAI has more information about the Fund’s authorized investments and strategies, as well as the risk and restrictions that may apply to it. 5
